Citation Nr: 0407720	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Service connection for an acquired psychiatric disorder, 
claimed as due to Persian Gulf War service, has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to April 
1987, and from September 1990 to May 1991 (to include service 
in Southeast Asia during the  Persian Gulf War from October 
1990 to April 1991).  

In a May 1995 rating decision, the RO denied service 
connection for a neuropsychiatric disorder.  Although 
notified of the denial later in May 1995, the veteran did not 
appeal the denial.

The current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision in which 
the RO declined to reopen the claim for service connection 
for a neuropsychiatric condition on the basis that new and 
material evidence had not been received.  The veteran timely 
perfected an appeal to the Board.  

In his January 1998 substantive appeal (filed via a VA Form 
9, Appeal to the Board of Veterans' Appeals), the veteran 
requested a hearing before a Member of the Board (Veterans 
Law Judge) at the RO.  The requested hearing was scheduled in 
March 1999; however, the veteran did not report to the 
hearing.  

In October 1999 and in March 2000, the Board remanded the 
appeal to the RO for further development; in those remands, 
the Board characterized the claim on appeal as a petition to 
reopen, and then an original claim for service connection, 
respectively.  The Board now clarifies that de novo 
consideration of the claim (as characterized on the title 
page) is appropriate.  At the time of the May 1995 denial, 
only service records specific to the veteran's first period 
of active duty service had been obtained and associated with 
the claims file.  However, in the current claim, the veteran 
has specifically alleged that his psychiatric disorder is due 
to his Persian Gulf War service (which occurred during his 
service period of active duty service).  Given the 
specificity and limited scope of the current claim, and the 
fact that service records specific to the veteran's second 
period of active duty service have associated with the claims 
file only since the veteran filed the current claim, the 
Board has recharacterized the claim on appeal as on the title 
page.     

For the reasons expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted in this case, even though 
another remand will, regrettably, further delay a decision on 
appeal.

In May 2003, the veteran submitted VA Form 21-4142 in which 
he listed treatment for depression at the VA Medical Center 
(VAMC) in Ann Arbor, Michigan, from 1992 to the present.  He 
also noted treatment for depression and post-traumatic stress 
disorder at the Vet Center in Grand Rapids, Michigan, from 
August 2002 to the present.  The record does not reflect that 
the RO has attempted to obtain any of these records.

In connection with VA's duty to assist, it is imperative that 
VA undertake all appropriate action to obtain outstanding, 
potentially relevant records of which it has been put on 
notice.  See 38 U.S.C.A. § 5103(a), (b).  This is particular 
true with respect to VA records.  Indeed, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO 
must request all outstanding pertinent medical records from 
the above-referenced facilities, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003), as regards requesting 
records from Federal facilities.  


To ensure that all due process requirements are met, while 
the matter is in remand status, the RO also give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request that the 
veteran submit all pertinent records in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO that the Ann Arbor VAMC and 
Grand Rapids Vet Center furnish copies of 
all records of treatment for and/or 
evaluation of the veteran's  psychiatric 
problems since January 1992 and August 
2002, respectively.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  


2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include service records pertinent to 
the veteran's second period of active 
duty service) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




